Citation Nr: 1106781	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-18 713A	)	DATE
	)`
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic low back strain 
with intermittent mild right and left radiculopathy (claimed as 
leg condition), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued the 20 percent evaluation 
for chronic low back strain with intermittent mild right and left 
radiculopathy (claimed as leg condition).

The Veteran testified before the undersigned at a January 2011 
Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA examination in connection with the Veteran's 
service-connected low back disability was conducted in April 
2007.  The Veteran has submitted evidence, which indicates that 
his condition has worsened since that time.  See January 2011 
Video Conference hearing transcript.  He has also reported that 
his back disability affects his ability to work and has caused 
him to miss days from work.  See February 2007 claim, April 2007 
and July 2007 statements from the Veteran, October 2007 notice of 
disagreement, June 2009 VA Form 9, July 2009 statement from 
Veteran's employer and January 2011 Video Conference hearing 
transcript.

Given the amount of time that has elapsed since the last VA 
examination and the Veteran's claims of increased symptomatology, 
a new VA examination is warranted to determine the current 
severity of his low back disability.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The Board also notes that the Veteran reported in his July 2007 
statement that he was continuing treatment for his back 
disability at the VA Medical Center in West Roxbury, 
Massachusetts (West Roxbury VA).  He also noted during his 
January 2011 hearing that he was seen every six months at the 
West Roxbury VA for his back disability.  The claims folder does 
not contain VA treatment records for the period since January 
2007.  The procurement of potentially pertinent medical records 
referenced by the Veteran is required.  As it appears that there 
may be available VA medical records that are not associated with 
the claims folder, a remand is required.  See 38 C.F.R. § 
3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that 
VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  38 C.F.R. § 
3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records from the VA Medical Center in West 
Roxbury, Massachusetts, of treatment for the 
Veteran's low back disability since January 
2007.

2.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
impairment due to the service connected low 
back disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should acknowledge such review in the 
examination report or in an addendum.

The examiner should report the Veteran's 
ranges of thoracolumbar spine flexion, 
extension, lateral flexion, and rotation in 
degrees and note the presence or absence of 
muscle spasm in the thoracolumbar spine.  The 
examiner should also report whether the 
Veteran's thoracolumbar spine is ankylosed.

The examiner should determine whether the 
Veteran's back disability is manifested by 
weakened movement, excess fatigability, pain, 
incoordination or flare-ups.  Such inquiry 
should not be limited to muscles or nerves.  
These determinations should be expressed in 
terms of the additional degree of range of 
motion lost.  The examiner should note the 
point at which pain begins.

The examiner should also note any neurologic 
impairment associated with the back 
disability.  All affected nerves should be 
noted, and the severity of any associated 
disability should be noted.  The examiner 
should also not any periods of physician 
prescribed bed rest.

The examiner should also provide an opinion 
as to whether the service connected 
disability would preclude the Veteran from 
maintaining employment for which his 
education and occupational experience would 
otherwise qualify him.

A complete rationale should be given for all 
opinions and conclusions expressed.

3.  The agency of original jurisdiction (AOJ) 
should adjudicate the issue of entitlement to 
TDIU.  If the Veteran does not meet the 
percentage requirements for TDIU, the claim 
should be referred to the Director of VA's 
Compensation and Pension Service for 
consideration of entitlement to TDIU in 
accordance with 38 C.F.R. § 4.16(b) (2010).

4.  If the benefit sought on appeal is not 
fully granted, the AOJ should issue a 
supplemental statement of the case.  The case 
should be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


